Title: To Thomas Jefferson from Justin Pierre Plumard Derieux, 16 June 1805
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Greenbriar Court house ce 16. Juin 1805.
                  
                  La reponse dont vous avés bien voulu m’honorer m’est parvenue par le dernier courier, et je m’empresse de vous donner les details que vous desirés sur l’espece de Bled blanc Solide que j’apportai de France, qui doit se planter a un pied de distance, sa paille es trés grosse et remplie d’une Substance trés nourissante pour les Bestiaux, Ses Epis Sont Larges et d’une forme qui différe beaucoup de celle des notres. J’en ay cette année quelques pieds dans mon jardin dont j’aurai L’honneur de vous faire part aussitot leur maturité, ainsi que de plusieurs autres especes de Bleds que j’attends dans une caisse de graines de jardinage qui doit incessament m’arriver de France. J’eleve aussi un Bled rouge superieur a la grosseur et a la force ordinaire du notre. Sa forme est oblongue et approchant un peu de celle du Siegle. J’ai une petitte fêve marbrée qui brulée et reduite en poudre a beaucoup L’odeur et Le gout du Caffé. Sa plante qui s’eléve a un pied est trés branchée et garnie de feuilles concaves d’un beau vert pomme. Je la crois d’autant plus Succeptible d’etre elevée en pots pour servir d ornement dans les appartements, quelle paroit conserver son eclat et sa même fraicheur dans les differentes Saisons, elle a resisté a nos fortes gelée du Printemps, je vous en envois la feuille et prendrai la liberté de vous en remettre la graine Si vous n’en avés pas vous même. J’avois l’année derniere des Choux de fleurs qui ont produit têtes et graines dans la même saison ce qui ne m’etoit jamais arrivé depuis Vingt ans que je les cultivé, et est d autant plus Surprenant que dans ce climat trés froid, il est presque juin avant que nos plantes commencent a prendre de la force, et que Souvent dés les premiers jours de Septembre La Végétation se trouve interrompue par les gelées.
                  Je me donne beaucoup a La partie du jardinage, ne pouvant resister a la fatigue des autres travaux de la Campagne, par rapport a mes anciens rumatismes de Charlotteville qui me reviennent touttes les fois que j’essaye de m’y livrer. C’est principalement cette raison qui manque de fortune pour remplacer l’aide de mes Enfants, m’oblige de chercher une Situation plus analogue a mes circonstances et m’avoit fait prendre la liberté d’esperer qu’honoré de votre protection et connoissant mon integrité j’aurois pu etre assés heureux pour obtenir de vos bontés quelqu’emploi de Confiance auprés de vous. Lorsque j’arriverai a Washington on m’avoit conseillé de Solliciter celui de votre Steward qu’on supposoit devoir sous peu etre vacant; mais L’esprit d’entousiasme pour le ohio avoit tellement gagné ma femme, que je negligeai cette occasion de vous offrir mes Services dans une Capacité dont j’ai toujours eu une parfaitte connaissance.
                  Le desir de vous apprendre, Monsieur, que pendant mon Sejour en France j’ai eu la Satisfaction d’avoir favorablement disposé mes plus proches parents, me fait prendre la liberté de vous communiquer une lettre de ma tente de Nantes et quelques pages de celle de Son fils, qui a la mort d’une pere trés agé jouira de beaucoup de Biens. Je juge par la Suite de sa lettre que je n’ai pas osé vous envoyer vu son volume, qu’on n’est pas generalement Satisfait de l’administration du nouvel Empire, et que c’est toujours la force militaire qui fait indistinctement tout respecte.
                  Je l’avois invité L’année derniere a venir visitter nos Etats ou il verroit que par les soins d un Chef aussi eclairé mais plus aimé que le sien. La douceur et L’equité de nos loix ne promettoit a ses habitants qu une continuation de bonheur et de prosperité. Je crois que le commerce quil a en vue L’y amenera avant Longtems. J’ai l’honneur d etre dans les sentiments du plus profond respect; Monsieur, Votre trés humble et trés obeissant Serviteur
                  
                     P. Derieux 
                     
                  
               